—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered August 16, 1999, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of 6V2 years, unanimously affirmed.
The challenged portions of the prosecutor’s summation were generally based on the evidence and reasonable inferences that could be drawn therefrom, in response to the defense summation, and there was no pattern of prejudicial misconduct warranting reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). To the extent that the prosecutor misstated the law of justification, any prejudice was prevented by the court’s thorough instructions, which the jury is presumed to have followed.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Mazzarelli, Andrias, Buckley and Friedman, JJ.